Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s “Response to Amendment and Reconsideration” filed on 7/8/2021 has been considered.
Claims 14, 18, 20-21, 31-35 are cancelled. Claims 36-39 are added. Claims 1-13, 15-17, 19, 22-30, 36-39 are pending in this application and an action on the merits follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-17, 19, 23-25, and 27-30, 36-39, are rejected under 35 U.S.C. 103 as being obvious over Renz et al. (U.S. Patent No. 7,398,232), in view of Knight et al. (U.S. Patent No. 7,499,766)

claims 1, 27, 29, Renz teaches a system comprising one or more computer processors and one or more storage devices having instructions stored thereon that are operable, when executed by the one or more computer processors, to cause the one or more computer processors to receive an inventory dataset comprising a plurality of inventory variables that indicate at least historical values of inventory variables over time, wherein the plurality of inventory variables comprise future values having uncertainty; (the historical data is a record of planned and actual inventory level over time, Col.9 ln 1-35)
access a prediction module that analyzes a trained machine learning model to historical values of inventory variables to determine statistical distributions of future values of the inventory variables, wherein the trained machine learning model is trained using the historical values of the plurality of inventory variables;  apply the prediction module to the inventory dataset to generate a predicted inventory dataset comprising statistical distributions of the future values of the plurality of inventory variables (probabilistic predictive statistical algorithm, Col.2 ln 10-19, Fig. 6, Col.9 ln training predictive model, Fig. 7 - see specified high inventory threshold, calculate a new predicted inventory level for the next period, As described in more detail below, this Gaussian model can be used for predicting inventory levels and calculating the mean and covariance. If predicting forward from time nΔ, P(fn) gives the distribution over the possibilities from which it is possible to infer expected values (future values) and confidence intervals. In general, this is obtained from P(fn %) by marginalizing over the previous errors, Col.11 ln 30-43; Referring to FIG. 7, in one implementation 400 in a supply chain management system, the IEWA uses a probabilistic predictive algorithm embodied in executable instructions on one or more computer systems to estimate future inventory levels as follows: First, the IEWA takes any historical inventory data to calculate a Gaussian distribution with a mean and covariance and provide an inventory prediction at a set time in the future (step 405). The software can be further programmed to compare the prediction to a first company-specified low inventor threshold and to a second company-specified high inventory threshold (step 410). The IEWA can be programmed to order additional stock for inventory if the predicted level is below the low inventory threshold (step 415) or cancel existing replenishment orders if the threshold is above the high inventory threshold (step 420). The IEWA then records time dependent data related to inventory consumption and replenishment (step 425) so that it can calculate time dependent cumulative forecast consumption, cumulative forecast replenishment, cumulative actual consumption, and cumulative actual replenishment (step 430). This data can vary over time, seasonally, and for unknown reasons, such as recessions or other changes in economic conditions. The IEWA uses this new data with the historical data to update the Gaussian distribution, mean, and covariance and calculate a new predicted inventory level for the next time period (step 435). Over time, the data accumulated has the likelihood of improving the predicted inventory level within the supply chain management system as the amount of data increases in volume. Col.19 ln 59-67, Col.20 ln 1-20.
continually update the trained machine learning model using current values of the plurality of inventory variables, (This data can vary over time, seasonally, and for unknown reasons, such as recessions or other changes in economic conditions. The IEWA uses this new data with the historical data to update the Gaussian distribution, 435). Over time, the data accumulated has the likelihood of improving the predicted inventory level within the supply chain management system as the amount of data increases in volume, Col.20 ln 10-20; the algorithm must be modified so that it can operate in an online mode in which all parameters of the algorithm (i.e., the mean and covariance) are continually updated as new data arrives so that it is adaptive, Col.19 ln 13-20). 
Renz substantially discloses the claimed invention, however does not explicitly disclose apply stochastic constrained optimization to an inventory dataset to optimize inventory variables of the inventory dataset subject to one or more constraint conditions, to generate an optimized inventory dataset, wherein the stochastic constrained optimization algorithm comprises a mixed integer linear programming (MILP) problem, and wherein the stochastic constrained optimization algorithm performs multi-echelon inventory optimization (MEIO);; apply the optimization module to the predicted inventory dataset, to determine a future target inventory level that minimizes a future inventory holding cost, subject to one or more constraint conditions; Renz teaches using new data to update the distribution and calculate a new predicted inventory level for the next time period, see Fig. 7.
However, Knight teaches an MEIA module, such as 210A, can provide various functionality optimizing a multi-echelon inventory system, determining recommended inventory levels..determining constraints on production quantities, and analyzing and utilizing user supplied targets for finished goods service levels or guaranteed lead times to customer orders. A MEIA module such as 210A can also optimizing a multi-echelon inventory system in a supply chain; stochastic inventory theory and dynamic programming can be utilized as solution techniques for pure assembly and pure distribution-type topologies or schematics, and may include the use of mixed integer programming or other operations research techniques if one or more assumptions require or warrant their use. The MEIA module 210A can generate a set of one or more policies associated with each node in a sub-problem and a set of expected performance statistics for each of the nodes in the sub-problem,  Col.27 ln 49-59.
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the method as disclosed by Renz to include the optimization module as taught by Knight in order to improve systems and methods for analyzing inventory in a flow path and optimizing multi-echelon inventory system, Col.3 ln 21-39.

Regarding claim 2, 28, 30, Renz teaches obtain a current inventory level and a quantity of current supplier orders and apply the module to the current inventory level and the quantity of current supplier orders to determine the future target inventory level.,( the IEWA is a predictive and adaptive inventory management application that can be used to monitor and predict future inventory levels by modeling variability in both demand and 

Regarding claims 3-6, Renz teaches generate an inventory management recommendation based on the determined future target inventory level, (The inventory agent computer is operable to receive inventory data relating to stock in an inventory, apply the inventory data to a conditional probabilistic predictive statistical algorithm, calculate an expected inventory level, and use the calculated expected inventory level to determine whether to order additional stock for the inventory, Col.2 ln 55-63)

Regarding claim 7-8, Renz teaches computing the present, incoming or expected demand requirement using forecasted demand for finished products (forecast replenishment) and Knight teaches a bill of materials (BOM) for the finished products, the BOM structure of the end product, the BOM comprises a dynamic hierarchical graph, Col.17 ln 1-31.

Regarding claims 9-10, Renz teaches instructions are operable, when executed by the one or more computer processors, to cause the one or more computer processors to further access an aggregation module configured to obtain and aggregate datasets from a plurality of disparate sources, wherein the datasets are persisted in a plurality of data stores, and apply the aggregation module to one or more internal datasets and one or more external datasets to generate the inventory dataset, (See Fig. 5 and communication between different agents), a plurality of disparate sources selected from 

Regarding claim 11, Renz teaches the plurality of inventory variables comprises one or more inventory movements selected from the group consisting of arrival movements, consumption movements, blocked movements, and inter-factory movements, (variables, Col.8 ln 38-67).  

Regarding claim 12, Renz teaches the plurality of inventory variables comprises one or more of a demand forecast, material consumption, transit time, and shipping cost, (see at least Col.8 ln 38-67).

Regarding claim 13, Renz teaches the trained machine learning model is selected from the group consisting of a support vector machine (SVM), a naive Bayes classification, a linear regression, a logistic regression, a random forest, and a neural network, (The plot of planned and actual inventory trajectories illustrated in FIG. 6 creates a number of records for training the predictive model: one for each time point in the plot.  Alternatively, if successive inventories are measured as (I1, t1) and (I2, I2) it is possible to linearly interpolate the inventory level at time t (where t1≦t≦t2) as I(t)=I1+(I2−I1)(t−t−t1)/(t2−t1). The model is based on the assumption of a piecewise constant rather than piecewise linear interpolation, although either choice or other interpolation mechanism is acceptable for data preparation since the algorithm is independent as to the choice. All the algorithm To capture such relationships in the historical data, the algorithm uses a model of the joint density P(fn,fn−1,L,fn−p). A reasonable choice of p is p=τ, although a good choice of p is that value determined by an autoregression algorithm. Col.11 ln 5-15; There are many software packages which will efficiently estimate the parameters by maximizing the Gaussian likelihood (e.g., least squares) so the model uses the assumption that wp, Cp, and all Al p are all available. Some packages will attempt to determine the best value of p using a Bayesian information criterion. Col.14 ln 10-15).

Regarding claims 15-16, Renz teaches the statistical distribution comprises one or more statistical parameters, statistical parameters are selected from the group consisting of a median, a mean, a mode, a variance, a standard deviation, a quantile, a measure of central tendency, a measure of variance, a range, a minimum, a maximum, an interquartile range, and a percentile, (See Col.11-14).

Regarding claim 17, Renz teaches distributions of the future values of the plurality of inventory variables comprise a parametric distribution selected from the group consisting of a Gaussian distribution, a Gamma distribution, and a Poisson distribution, (Gaussian, Col.12 ln 20-25).

Regarding claim 19, Renz does not explicitly teach, however, Knight teaches the optimization algorithm further comprises a constraint condition selected from the group 

Regarding claims 23-25, Renz does not explicitly teach, however, Knight teaches t the inventory dataset comprises a plurality of inventory variables for a single-echelon inventory, wherein the single-echelon inventory corresponds to a single node or facility, wherein the inventory dataset comprises a plurality of inventory variables for a multi-echelon inventory, wherein the multi-echelon inventory corresponds to a supply chain network comprising a plurality of nodes or facilities, the optimization algorithm is configured to model the plurality of inventory variables using a probabilistic graphical model of the supply chain network, (single, Col.24 ln 15-45, multi, Col.26 ln 52-67, probabilistic distribution, Col.21 ln 50-65).

Regarding claims 36, 38, Renz teaches the plurality of inventory variables indicate at least historical values of (i) inventory levels, (ii) inventory holding costs, (iii) supplier orders, or (iv) lead times over time, (inventory level, Col.9 ln 1-35).

Regarding claims 37, 39, Renz does not explicitly teach, however, Knight teaches the one or more constraint conditions require the future target inventory level to satisfy at least one of a present demand requirement, an incoming demand requirement, and an expected demand requirement, Col.19 ln 13-25.

Claims 22, 26 are rejected under 35 U.S.C. 103 as being obvious over Renz and Knight combination, in view of Sampara (W.O. Patent Publication No. 2014/097011).

Regarding claims 22, 26, the combination does not explicitly teach the stochastic constrained optimization algorithm comprises a technique selected from the group consisting of a grid search, a random search, and a Bayesian optimization search; the optimization algorithm is configured to model the plurality of inventory variables using a Bayesian optimization model of the supply chain network.  However, Sampara teaches Naïve Bayes, regression approaches, pg. 14, ln 5-8. 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the method as disclosed by combination to include different models as taught by Sampara in order to maximize efficiency, (pg 16).


                                                     Response to Arguments

     Regarding U.S.C. 103 rejection, Applicant's arguments have been fully considered but are moot because the new ground of rejection does not rely on Knight reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627